Cite as 2015 Ark. App. 73

                 ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-14-551


LAVAN LAWSON                                       Opinion Delivered   February 11, 2015
                                APPELLANT
                                                   APPEAL FROM THE ASHLEY
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. 2013-136-4]

CAPITAL ONE SIGNET BANK,                           HONORABLE DON GLOVER,
VIRGINIA                                           JUDGE
                      APPELLEE
                                                   DISMISSED



                                BART F. VIRDEN, Judge

       On April 11, 2003, appellee Capital One Signet Bank, Virginia (Capital One) filed

a complaint in Ashley County District Court, alleging that appellant Lavan Lawson was

indebted to it in the amount of $1,463.98 plus costs, attorney’s fees, and interest. On June

19, 2003, the district court, after concluding that Lawson had been properly served with the

summons and complaint, yet had not appeared, entered a default judgment in favor of

Capital One.

       On March 4, 2013, Capital One filed a petition for writ of scire facias seeking to

revive the judgment, which the district court granted. Lawson filed an “Objection” to the

writ, alleging that the district court did not have personal jurisdiction due to improper service

in the original 2003 case. Following a hearing on Lawson’s objection, the district court

entered an order of revivor on November 4, 2013, extending Capital One’s 2003 judgment

ten years from the date of the filing of the writ of scire facias.
                                  Cite as 2015 Ark. App. 73

       Lawson attempted to appeal to the Ashley County Circuit Court on November 8,

2013. Capital One moved to dismiss Lawson’s appeal for lack of jurisdiction based on an

untimely appeal from the 2003 judgment, which the circuit court granted. Lawson moved

to vacate the order of dismissal. Following a hearing, the circuit court agreed with Capital

One’s position and dismissed Lawson’s appeal for lack of jurisdiction. Lawson now appeals

to this court, arguing that the circuit court clearly erred in dismissing his timely appeal from

the order of revivor. Because Lawson failed to perfect his appeal to circuit court, we must

dismiss without reaching the merits.

       Although the matter was not raised by the parties on appeal, subject-matter

jurisdiction is an issue that can, and indeed must, be raised by an appellate court sua sponte.

Duffy v. Little, 2011 Ark. 160. If the circuit court lacked jurisdiction, this court is likewise

without jurisdiction to hear an appeal. Id.

       Arkansas District Court Rule 9 (2013) provides that a party may take an appeal from

district court by filing a certified copy of the district court’s docket sheet, which shows the

awarding of judgment and all prior entries, with the clerk of the court having jurisdiction

over the matter. In order for a circuit court to acquire jurisdiction, an appellant from district

court must comply with Rule 9. Johnson v. Dawson, 2010 Ark. 308, 365 S.W.3d 913.

Compliance with Rule 9 must be strict; substantial compliance will not suffice. Id. The

appellate courts have been resolute in holding that the provisions of this rule are both

mandatory and jurisdictional. Id. Where a party fails to perfect an appeal from an inferior

tribunal to a circuit court in the time and manner provided by law, the circuit court never


                                               2
                                  Cite as 2015 Ark. App. 73

acquires jurisdiction of the appeal. Id.

       Here, Lawson filed a “Transcript on Appeal to Circuit Court.” At the bottom of the

transcript is a certification that “the foregoing is a true and correct transcript of the record

entries, orders, and judgment” in the case. The body of the transcript simply states “Record

entries, orders and judgment.”

       Prior to the 2008 amendment to Arkansas District Court Rule 9, a party was required

to file a certified record of the proceedings had in district court; however, the rule did not

define “record of the proceedings.” In McNabb v. State, 367 Ark. 93, 238 S.W.3d 119 (2006),

the supreme court held that a certified copy of the docket sheet from district court was a

record of the proceedings. The rule was amended accordingly.

       In Johnson v. Dawson, supra, Dawson appealed to the circuit court from a default

judgment entered by the district court by filing an “appeal transcript.” The circuit court

found that the appeal transcript was “equivalent to a docket sheet” because it contained all

the information found on the docket sheet. Our supreme court reversed, holding that strict

compliance with Rule 9 was required and that the plain language of the rule made it clear

that a certified copy of the docket sheet was required, and not its equivalent.1 See also Jones

v. Quality Furniture, 2014 Ark. App. 141 (dismissing Jones’s appeal where he filed a

“Transcript on Appeal to Circuit Court,” which was insufficient to perfect his appeal from


       1
        The 2014 amendment to the rule—not applicable here—requires either a certified
copy of the district court’s docket sheet, which shows the entry awarding judgment and all
prior entries or a certified copy of the record of the district-court proceedings consisting of
all documents and motions filed in the district court. Ark. Dist. Ct. R. 9(b)(1)(i) (emphasis
added).

                                               3
                                    Cite as 2015 Ark. App. 73

district court to circuit court).

       Lawson failed to strictly comply with Arkansas District Court Rule 9. Because the

circuit court never acquired jurisdiction of his appeal from district court, we do not have

jurisdiction to hear this appeal. Accordingly, we dismiss, and the order of revivor in district

court stands.

       Dismissed.

       GLADWIN, C.J., and HIXSON, J., agree.

       Hamilton, Hamilton & Leonard, A Professional Limited Liability Company, by: James A.

Hamilton, for appellant.

       Hosto & Buchan, P.L.L.C., by: Brien Saputo, for appellee.




                                               4